
	

113 S338 IS: Land and Water Conservation Authorization and Funding Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 338
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Baucus (for himself,
			 Mr. Burr, Mr.
			 Wyden, Mr. Graham,
			 Mr. Udall of Colorado,
			 Mr. Tester, and Mr. Udall of New Mexico) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Land and Water Conservation Fund Act of 1965
		  to provide consistent and reliable authority for, and for the funding of, the
		  land and water conservation fund to maximize the effectiveness of the fund for
		  future generations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Land and Water Conservation
			 Authorization and Funding Act of 2013.
		2.Permanent
			 authorization; full funding
			(a)PurposesThe purposes of the amendments made by
			 subsection (b) are—
				(1)to provide consistent and reliable
			 authority for, and for the funding of, the land and water conservation fund
			 established under section 2 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5); and
				(2)to maximize the effectiveness of the fund
			 for future generations.
				(b)Amendments
				(1)Permanent
			 authorizationSection 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5) is amended—
					(A)in the matter
			 preceding subsection (a), by striking During the period ending September
			 30, 2015, there and inserting There; and
					(B)in subsection
			 (c)(1), by striking through September 30, 2015.
					(2)Full
			 fundingSection 3 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6) is amended to
			 read as follows:
					
						3.Availability of
				fundsMonies covered into the
				fund under section 2 shall be available for expenditure to carry out the
				purposes of this Act, without further
				appropriation.
						.
				(c)Public
			 accessSection 7 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–9) is amended by adding at the end the following:
				
					(d)Public
				accessNot less than 1.5 percent of the annual authorized funding
				amount shall be made available each year for projects that secure recreational
				public access to existing Federal public land for hunting, fishing, and other
				recreational
				purposes.
					.
			
